t c memo united_states tax_court bernardus a p dobbe and klazina w dobbe petitioners v commissioner of internal revenue respondent holland america bulb farms inc petitioner v commissioner of internal revenue respondent docket nos filed date joseph m wetzel gary r defrang russell a sandor michael c wetzel and darin s christensen for petitioners robert v boeshaar wesley f mcnamara and thomas j travers for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in the federal_income_tax of petitioners bernardus a p dobbe and klazina w dobbe mr and mrs dobbe or the dobbes of dollar_figure - for the taxable_year respondent also determined a deficiency in the federal_income_tax of petitioner holland america bulb farms inc holland america of dollar_figure for its fiscal_year ended date fye petitioners filed separate petitions contesting respondent’s determinations because these cases present common issues of fact and law they were consolidated for trial briefing and opinion pursuant to rule a after concessions ’ the issues for decision are whether holland america is entitled to deduct the following expenses as ordinary and necessary business_expenses under sec_162 a dollar_figure in landscaping expenses b dollar_figure in grocery expenses reimbursed to mr and mrs dobbe c dollar_figure for the construction of a new solarium attached to mr and mrs dobbe’s residence d miscellaneous expenses claimed ‘all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar in the notice_of_deficiency respondent disallowed a deduction of dollar_figure by holland america for a telephone system before trial the parties agreed that holland america’s expenditure of dollar_figure will be treated as a capital expense and that holland america will be allowed_depreciation deductions under sec_167 and sec_168 using macrs guidelines and a 7-year recovery_period accordingly holland america’s taxable_income for fye is increased dollar_figure to reflect holland america’s concession concerning the deductibility of the expense under sec_162 and decreased dollar_figure to reflect the depreciation deduction conceded by respondent - - for electricity dollar_figure real_estate property_tax dollar_figure and hazard insurance premiums dollar_figure attributable to the dobbe residence and e dollar_figure for the cost of a set of golf clubs given to a flower bulb broker salesman whether mr and mrs dobbe are entitled to exclude reimbursement for groceries of dollar_figure from their income under sec_119 and whether the payment by holland america of the expenses listed in above resulted in constructive dividends to mr and mrs dobbe findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference mr and mrs dobbe are married and resided pincite south pekin road woodland washington on the date their petition was filed holland america’s principal_place_of_business was also south pekin road woodland washington on the date its petition was filed holland america a subchapter_c_corporation incorporated in under the laws of the state of washington is engaged in the business of importing and growing flower bulbs which it sells to cut flower producers since mr and mrs dobbe have been the sole shareholders of holland america during the taxable q4e- years at issue mr dobbe was the president of holland america and mrs dobbe was the vice president treasurer and secretary of holland america holland america used the accrual_method of accounting and a fiscal_year ended september for all relevant years south pekin road mr and mrs dobbe have owned the property located pincite south pekin road since approximately the property consists mostly of cropland but also includes some noncropland on which warehouses a shed for storing machinery various greenhouses and mr and mrs dobbe’s personal_residence are located holland america’s main office is attached to the side of the dobbe residence the office and the residence share a common driveway during mr and mrs dobbe and their children lived in the residence year round from through date two separate annual written leases were in effect the building lease agreement leased that certain warehouse and shed to holland america for the purpose of packaging storing and maintaining bulbs and cut flowers and maintaining equipment for dollar_figure per month the lease of crop land leased the cropland for horticulture purposes for dollar_figure per month from date through date a comprehensive annual written lease replaced the separate leases but the categories of property covered by - - the leases did not change under the comprehensive lease in effect for the periods at issue here mr and mrs dobbe leased those certain warehouses and shed and the crop land pincite south pekin road none of the leases from through date contained any reference whatsoever to mr and mrs dobbe’s residence and their scope was not ambiguous the leases did not include the dobbe residence holland america’s shareholder loans holland america has been financed in part by shareholder loans since its incorporation in holland america’s liability to its shareholders was reflected in annual corporate minutes and evidenced by annual promissory notes holland america deposited money each month into an accounts_payable liability account accounts_payable account which was used to account for both unpaid accrued rent under its lease and interest accruing on the promissory notes mr and mrs dobbe reported both the interest and the rent as income on their federal_income_tax returns throughout each year holland america deducted funds from the accounts_payable account as it made payments on behalf of mr and mrs dobbe for personal expenses at the end of each accounting year the balance of the accounts_payable account was reconciled if the accounts_payable account wass positive corporation owed money to mr and mrs dobbe holland america would pay the balance to mr and mrs - - dobbe the dobbes would then lend the money back to holland america to meet its business needs the amount lent back was added to the principal balance of the promissory notes payable by holland america to mr and mrs dobbe if the account balance was negative shareholders owed money to corporation because payments for mr and mrs dobbe’s personal expenses exceeded the rent and interest obligations the balance was credited against the principal of the promissory notes as of date and holland america owed mr and mrs dobbe dollar_figure and dollar_figure respectively the expenses at issue in this case were treated as business_expenses and not as personal expenses for purposes of the accounting protocol described above deductions holland america claimed and respondent disallowed the following deductions for fye deduction amount disallowed advertising landscaping dollar_figure supplies groceries big_number small tools solarium big_number miscellaneous expenses property_tax big_number hazard insurance premiums brlectricity big_number employee relations golf clubs big_number landscaping in holland america hired a landscaping service to improve the grounds pincite south pekin road with extensive new - landscaping the landscaping consisted of new grass trees bushes shrubs and flowers installed primarily near and surrounding mr and mrs dobbe’s residence holland america paid dollar_figure for the landscaping services and deducted this amount as an advertising expense on its fye federal_income_tax return groceries on date holland america adopted a corporate policy that required its officers to be available for duty at all times in order to discharge their duties properly and to monitor all activities on the farm including the maintenance of coolers to protect bulbs and the overseeing of bulb and flower harvesting activities the policy required the corporation to pay for the officers meals_and_lodging in the performance of their duties the policy was approved by mr and mrs dobbe acting in their capacity as corporate officers and was memorialized in holland america’s corporate minutes the policy was renewed each year and was in effect throughout holland america’s fye pursuant to the above policy holland america reimbursed mr and mrs dobbe in date for all of mr and mrs dobbe’s groceries purchased from date through date mrs dobbe had initially paid for the groceries by checks drawn on her personal checking account the amount reimbursed dollar_figure represented the cost of groceries for every meal - - prepared or eaten by the dobbe family at their home from date through date only dollar_figure of the amount reimbursed was for groceries purchased during holland america’s fyr holland america paid the grocery reimbursement only to mr and mrs dobbe and not to any other employees because the policy covered only corporate officers holland america deducted the grocery reimbursement of dollar_figure from its fye federal_income_tax return as supplies mr and mrs dobbe excluded the reimbursed amount from their gross_income solarium before the dobbe residence had only one solarium attached to it old solarium the old solarium is near the pool behind the house and has a sitting area and a hot tub no tax deduction was ever taken for the old solarium during fye holland america paid dollar_figure for the construction of a new solarium on the dobbe residence new solarium the new solarium’s door leads out of mr and mrs dobbe’s kitchen and dining area unlike the old solarium the new solarium is built primarily of glass and its floor is made of teakwood after the construction of the new solarium was completed holland america used it at some point during fye to experiment with growing at least one new plant the record --- - however does not reveal whether the new solarium was used for business purposes after date on its fye federal_income_tax return holland america deducted the entire cost of the new solarium as a small tools expense miscellaneous expenses during fye holland america paid various expenses associated with the property located pincite south pekin road including electricity property_tax and hazard insurance premiums holland america paid and deducted the entire electricity bill associated with the property for fye in fye there were approximately six or seven separate electricity meters for various buildings on the property there was only one electricity meter attached to mr and mrs dobbe’s residence holland america paid the dollar_figure electricity bill attributable to the dobbe residence as shown by a separate electricity meter and deducted the entire amount on its federal_income_tax return holland america also paid and claimed a deduction for the entire property_tax associated with the property pincite south pekin road including that portion determined to be associated with mr and mrs dobbe’s residence dollar_figure lastly holland america paid and claimed a deduction for all hazard insurance premiums associated with the property - located pincite south pekin road premiums attributable to mr and mrs dobbe’s residence dollar_figure were included in the amount deducted deduction for golf clubs during fye holland america purchased a set of golf clubs for rinus heemskerk a flower bulb salesman broker for holland america who worked in the netherlands as a commissioned broker mr heemskerk received sales commissions from both holland america as purchaser and from the seller the sales commissions were based on sale prices and were included in the purchase prices holland america paid for the bulbs holland america did not issue a form_w-2 wage and tax statement or a form_1099 miscellaneous income to mr heemskerk for the golf clubs holland america purchased the golf clubs for mr heemskerk as an incentive for future performance and in appreciation for his past service to the company holland america deducted the entire cost of the golf clubs dollar_figure as an employee relations expense or customer ref expense opinion it was mr and mrs dobbe’s residence leased to holland america during and before fye in support of their position that holland america was entitled to deduct the grocery expense reimbursement and the various expenses paid with respect to the dobbe residence petitioners argue that the dobbe residence was leased to holland america during fye and prior periods petitioners offered testimony from mr and mrs dobbe and from their accountant to prove that the written leases in effect during fye and prior years included the dobbe residence and even if the written leases did not include the residence there was an oral lease covering the residence during fye and prior years respondent objected to the testimony citing washington state’s parol evidence rule we conditionally admitted the testimony over respondent’s objection but reserved final ruling and directed the parties to brief the issue upon consideration of the applicable law and the evidence in the record we conclude that the testimony is admissible solely on the question of whether petitioners entered into an oral lease covering the residence a the parol evidence rule it is well settled that the state law applicable to the contract at issue governs whether parol evidence is admissible see 68_tc_249 affd per curiam 608_f2d_240 5th cir the parties agree that washington state law applies to the leases at issue in this case under washington state law the general_rule is that parol evidence is not admissible for the purpose of adding to modifying or contradicting the terms of a written contract in the absence of fraud accident or mistake berg v hudesman p 2d wash however extrinsic evidence is admissible as to the entire circumstances under which the contract was made as an aid in ascertaining the parties’ intent id pincite for parol evidence to be admissible it is not necessary that we first find that the contract is ambiguous see id pincite the supreme court of washington clarified that as stated in olsen v nichols wash p parol evidence is admissible to show the situation of the parties and the circumstances under which a written instrument was executed for the purpose of ascertaining the intention of the parties and properly construing the writing such evidence however is admitted not for the purpose of importing into a writing an intention not expressed therein but with the view of elucidating the meaning of the words employed evidence of this character is admitted for the purpose of aiding in the interpretation of what is in the instrument and not for the purpose of showing intention independent of the instrument it is the duty_of the court to declare the meaning of what is written and not what was intended to be written if the evidence goes no further than to show the situation of the parties and the circumstances under which the instrument was executed then it is admissible id pincite emphasis added in berg the supreme court of washington made it clear that this rule authorizes the use of extrinsic evidence only to interpret the meaning of the words of a contract and not for the purpose of showing intention independent of the instrument id see also hollis v garwall inc p 2d wash in re marriage of schweitzer p 2d wash in ban-co inv co v loveless p 2d wash ct app the washington court_of_appeals emphasized that to be admitted under the parol evidence rule parol evidence should not vary or contradict that which has been reduced to writing but must be additional to and consistent with the contents of the document the court stated people have the right to make their agreements partly oral and partly in writing or entirely oral or entirely in writing and it is the court’s duty to ascertain from all relevant extrinsic evidence either oral or written whether the entire agreement has been incorporated in the writing or not that is a question of fact id pincite in this case the disputed testimony was offered not to prove the circumstances under which the written leases were executed but rather to prove that the parties to the leases intended to include the dobbe residence in the leases petitioners argued that the leases were not complete and that more property was covered by the lease agreements than was explicitly stated therein petitioners argued in the alternative that the testimony proves that petitioners agreed upon a second oral lease leasing the dobbe residence to holland america because the disputed testimony was offered in part to expand the scope of the leases in a manner inconsistent with and beyond that clearly stated therein in violation of washington state’s parol evidence rule see berg v hudesman supra we agree with respondent that the parol evidence rule prevents petitioners from using the testimony to expand the scope of the written leases we nevertheless conclude that the disputed testimony is admissible on the question of the existence of a separate oral lease and we overrule respondent’s objection b the alleged oral lease to overcome the fact that the written leases did not encompass the dobbe residence petitioners contended at trial that there was also an oral lease by which mr and mrs dobbe leased their residence to holland america during and prior years the only proof in support of petitioners’ contention however was the testimony of mr and mrs dobbe and their accountant that mr and mrs dobbe intended to lease the residence to holland america petitioners conceded at trial that no additional rent was paid_by holland america for the residence and offered no testimony whatsoever regarding the other terms and conditions normally included in a valid and enforceable lease under washington state law a valid lease must identify the property leased the parties to the lease and the terms and conditions of the lease including the rent or other consideration paid or to be paid for the leasehold interest see emrich v connell p 2d wash moreover washington state’s statute_of_frauds requires that an agreement to lease for more than year be in writing see family med -- - bldg inc v state dept of soc health servs p 2d wash we are not reguired to accept the self-serving testimony of a taxpayer or witnesses closely aligned with the taxpayer’s position in circumstances where the testimony is uncorroborated by other reliable sources and is not credible see 87_tc_74 the dearth of credible_evidence in support of petitioners’ position that an oral lease covered the dobbe residence during the relevant periods and the failure of petitioners to prove that any rent was paid for the alleged oral lease compel a conclusion that the dobbe residence was not leased to holland america after evaluating the facts in this record and weighing them against the testimony of mr and mrs dobbe and their accountant we hold that petitioners have failed to prove that mr and mrs dobbe orally leased their residence to holland america at any time from through fye see rule a cf ban-co inv co v loveless supra pincite the existence of the oral agreement was proven by substantial evidence including documentary_evidence other than merely the testimony of the parties alleging it il was holland america entitled to deduct various expenses as ordinary and necessary business_expenses sec_162 permits a taxpayer to deduct expenses paid_or_incurred during the taxable_year in carrying on the taxpayer’s trade_or_business deductions are strictly a matter of -- - legislative grace holland america bears the burden of substantiating claimed deductions see rule a 503_us_79 290_us_111 in order for holland america to meet its burden_of_proof it must prove that the expenses deducted were paid_or_incurred during the taxable_year were incurred to carry on its trade_or_business and were ordinary and necessary expenditures of the business see sec_162 403_us_345 an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 personal living or family_expenses are not deductible see sec_262 we hold that none of the expenses in dispute except the cost of the golf clubs was properly deducted under sec_162 our reasons are set forth below a in general petitioners adamantly asserted an aggressive and nondiscerning position regarding the disputed expenses deducted by holland america they insisted that mr and mrs dobbe leased to holland america the entire property located pincite south pekin road including the dobbe residence by reason of its alleged leasehold interest in the dobbe residence holland america claimed it furnished lodging and meals on its business_premises to mr and mrs dobbe and is entitled to deduct percent of mr and mrs dobbe’s personal lodging and grocery costs as its business_expenses as we previously held the written leases in effect for periods prior to date did not cover the dobbe residence although the record establishes that mr and mrs dobbe set_aside a portion of their residence as holland america’s business office the record is devoid of any persuasive evidence establishing that any part of the dobbe residence actually was rented by holland america and in particular that any of the rent paid_by holland america to mr and mrs dobbe was attributable to the residence with this framework in mind we address each of the disputed expense categories b landscaping advertising expense petitioners argued that the entire landscaping expense incurred primarily to install landscaping near and surrounding mr and mrs dobbe’s residence was properly deducted under sec_162 according to petitioners the new landscaping was necessary to improve the first impression of holland america’s -- - business and allowed holland america to display and promote its products to the public respondent contends the majority of the landscaping was done to improve the grounds surrounding mr and mrs dobbe’s residence including the front side and back yards and the area near the outdoor swimming pool therefore the improvements made to property owned by mr and mrs dobbe primarily benefited mr and mrs dobbe personally and are not deductible as a business_expense under appropriate circumstances landscaping expenses may be deductible when the expenses legitimately are connected to the taxpayer’s trade_or_business and the requirements for deductibility otherwise are met see hefti v commissioner tcmemo_1988_22 affd 894_f2d_1340 8th cir rhoads v commissioner tcmemo_1987_335 when however a corporation makes an expenditure that primarily benefits the corporation’s -in the notice_of_deficiency respondent determined in the alternative that if any of the landscaping costs are ordinary and necessary business_expenses the expense is a capital_expenditure that is not deductible but is subject_to depreciation under the macrs guidelines with a 15-year recovery_period see 36_tc_747 revd on other grounds sub nom 311_f2d_640 5th cir the record does not contain any evidence as to the useful lives of the various installations nor does the record disclose how holland america had any depreciable_interest in the landscaping holland america did not own the property on which the landscaping was installed nor did it have a leasehold interest covering that part of the property we need not decide however whether the landscaping expense must be capitalized because of our holding infra that the landscaping was not an ordinary and necessary business_expense shareholders and only tangentially benefits the corporation’s business the amount of the expenditure may be taxed to the shareholder as a constructive_dividend and is not deductible under sec_162 see hood v commissioner t c slip op pincite 73_tc_980 american insulation corp v commissioner tcmemo_1985_436 we accept for the sake of argument that the appearance of a business and its grounds can contribute to the success of the business we also acknowledge that holland america’s clients visited the farm regularly most if not all of the landscaping improvements however were installed near and surrounding mr and mrs dobbe’s residence the residence and its grounds were owned by mr and mrs dobbe and were not leased to holland america although some of the improvements could be seen by holland america’s customers who visited the farm for business purposes the incidental benefit to the corporation does not trump the primarily personal benefit to mr and mrs dobbe petitioners did not introduce any evidence to demonstrate how much of the landscaping cost if any could be allocated to holland america’s leasehold interest moreover petitioners some of the improvements including improvements by the outdoor swimming pool and areas on the back and side of the residence barely were visible to customers entering the driveway - - offered little evidence that the landscaping improvements were appropriate or necessary to the maintenance and development of holland america’s business see commissioner v heininger u s pincite drive-by customers accounted for a very small percentage of holland america’s sales and there is no evidence in the record demonstrating that sales to holland america’s regular customers increased in any material way as a result of the improvements at trial martin meskers a flower grower from oregon who has purchased bulbs from holland america since its incorporation and spends about dollar_figure per year at holland america testified that the new landscaping was nice and gave a good first impression mr meskers admitted however that he still would spend the same amount per year even if the landscaping was not as nice because holland america carries the product he needs we hold that petitioners have not proven that the landscaping expenses were ordinary and necessary business_expenses deductible by holland america under sec_162 cc groceries supplies expense in date holland america reimbursed mr and mrs dobbe in the amount of dollar_figure for all groceries purchased for every meal prepared or eaten by the dobbe family at their home from date through date holland america deducted the entire reimbursement as a supplies expense on its --- - fye federal_income_tax return respondent disallowed the deduction we uphold respondent’s determination a corporate policy promulgated for the first time in date required holland america’s corporate officers mr and mrs dobbe to be present on the farm at all times to monitor activities and deal with problems on the farm that policy also required holland america to furnish lodging and meals to mr and mrs dobbe although the policy contained no provision making it retroactive to or authorizing holland america to reimburse mr and mrs dobbe for their grocery expenses holland america relied on the policy to justify reimbursing mr and mrs dobbe for all their groceries purchased from date through date petitioners conceded that the groceries were consumed by mr and mrs dobbe their children and occasional business clients and visitors of the dollar_figure reimbursed by holland america for the cost of groceries only dollar_figure was for groceries purchased from date through date respondent argues that even if the corporate policy covers grocery reimbursement and supports a deduction for some part of the reimbursement holland america is not entitled to deduct on its fye return the cost of groceries purchased in prior fiscal years we do not need to address this issue in light of our holding ‘holland america has not argued that sec_274 applies and mr and mrs dobbe have not argued that the reimbursement they received for the cost of their groceries is excluded from their income under sec_132 as a de_minimis_fringe benefit see 177_f3d_1096 9th cir revg tcmemo_1997_445 -- - generally meal expenditures are treated as personal expenses and are not deductible for federal_income_tax purposes see sec_262 rhoads v commissioner tcmemo_1987_335 fenstermaker v commissioner tcmemo_1978_210 sec_1 l a and b income_tax regs only those meal expenditures that satisfy the requirements for deductibility under sec_162 may be deducted as business_expenses holland america has failed to prove that its reimbursement of mr and mrs dobbe’s grocery expenses covering a 5-year period was anything more than the payment of a personal_expense of its shareholders-officers although holland america contended that the reimbursement met the requirements of sec_162 it did not offer any credible_evidence to show that the reimbursement was ordinary or necessary under the circumstances involved here mr and mrs dobbe lived on the farm they bought groceries and cooked their meals in their own home although mr and mrs dobbe were involved in the day-to-day operation of the farm and may have eaten meals occasionally while addressing issues on the farm they did so for their own convenience the mere possibility that an emergency may arise on the farm does not convert a personal_expense into a business_expense see rhoads v commissioner supra holland america had other employees in addition to mr and mrs dobbe yet the corporate policy was limited solely to mr - - and mrs dobbe holland america did not demonstrate that mr and mrs dobbe were the only employees available for or capable of dealing with farm emergencies or that its reimbursement of mr and mrs dobbe’s grocery expenses was necessary to ensure that competent employees would be available to deal with such emergencies during customary mealtimes although business customers occasionally stayed overnight at the farm and some of the groceries presumably were consumed by them ’ holland america has not argued that the amount_paid as reimbursement must be apportioned to reflect business and personal_use rather holland america seeks to deduct the cost of all groceries consumed by mr and mrs dobbe their family and visitors regardless of whether the groceries were consumed in connection with a legitimate business activity holland america concededly did not keep any records that would permit us to isolate those costs incurred for business if any without a more definitive record any allowance would amount to unguided largess see 245_f2d_559 5th cir reynolds v commissioner tcmemo_2000_20 williams v commissioner tcmemo_1998_93 accordingly we neither holland america nor mr and mrs dobbe maintained any records of the people who visited the dobbe residence and or consumed meals there allegedly for business purposes see sec_274 d -- - uphold respondent’s determination disallowing the entire dollar_figure deduction d solarium small tools expense holland america spent dollar_figure to construct a new solarium attached to the dobbe residence and deducted the entire cost of the new solarium as a small tools expense petitioners argue that the new solarium was used solely for business purposes in the year the deduction was taken and that holland america greatly benefited from the construction of the new solarium because the expense enabled it to experiment with and develop a new product the medicinal herb echinacea thus petitioners contend the expense properly was deductible under sec_162 or in the alternative the new solarium was deductible as an experimental procedure under sec_174 respondent contends the new solarium benefited mr and mrs dobbe personally and added value to their home therefore the new solarium was primarily a - - personal_expense which is not deductible under sec_162 we agree with respondent although holland america used the solarium to experiment with growing echinacea at some point during fye petitioners failed to convince us that the new solarium was used primarily for business during fye or that it was used primarily for business purposes thereafter petitioners produced several photographs which showed the new solarium almost completely empty demonstrating neither a business_purpose nor a personal purpose for the new solarium the record was remarkably silent regarding the business use of the new solarium after date although both mr and mrs dobbe testified that the new solarium was not used for personal purposes in we did not find their testimony convincing on this point we are not required to accept petitioners’ self-serving undocumented testimony see 338_f2d_602 9th cir tin his notice_of_deficiency respondent determined in the alternative that if any part of the solarium costs was incurred primarily to benefit the business of holland america it is a capital_expenditure that is not deductible but is subject_to depreciation under the macrs guidelines with a 5-year recovery_period the record does not contain any evidence as to the useful_life of the solarium nor does the record disclose how holland america had any depreciable_interest in the solarium holland america did not own the residence that the solarium improved nor did it have a leasehold interest with respect to the residence we need not decide whether the solarium expense must be capitalized because of our holding infra that the cost of constructing the solarium was not incurred for the primary benefit of holland america - - affg 41_tc_593 tokarski v commissioner t c pincite williams v commissioner supra we find therefore that petitioners have failed to prove that the new solarium was constructed and used primarily for business reasons and we sustain respondent’s determination disallowing the deduction ’ ek miscellaneous expenses respondent disallowed miscellaneous deductions for expenses paid_by holland america attributable to the dobbe residence during fye holland america claimed a deduction for the entire amount of property_tax hazard insurance premiums and the electricity bill associated with the property pincite south pekin road after an examination respondent determined the following amounts to be attributable to the dobbe residence property_tax dollar_figure hazard insurance premiums dollar_figure and electricity dollar_figure petitioners asserted in the alternative that the true purpose of the new solarium was to enable holland america to conduct growing experiments consequently the expenditure qualified as a research_and_experimental_expenditure under sec_174 see sec_263 b sec_1_174-2 income_tax regs except for a brief one-sentence mention of sec_174 however holland america has not presented any meaningful argument based on sec_174 nor has it proved that it meets the requirements of sec_174 respondent’s witness susan signor a revenue_agent testified to the above amounts at trial petitioners’ attorney objected to the introduction of this evidence on the grounds of best evidence competence and relevance however petitioners did not dispute the accuracy of the amounts either at trial or on brief -- p7 - respondent contends that the miscellaneous expenses attributable to the dobbe residence were nondeductible personal expenses of mr and mrs dobbe and that holland america conferred an economic benefit on mr and mrs dobbe by paying those expenses petitioners argue the miscellaneous deductions were ordinary and necessary business_expenses because holland america leased the entire farm including the residence for business purposes we agree with respondent that holland america is not entitled to deduct the expenses attributable to mr and mrs dobbe’s residence the expenses of maintaining a household including utilities insurance premiums and property_tax are personal living_expenses and are not deductible see sec_262 sec_1_262-1 and income_tax regs as we held earlier in this opinion the residence was not leased to holland america and with the exception of the office was not used for business purposes because the miscellaneous expenses were personal and were unrelated to the business of holland america we sustain respondent’s determination that the above amounts are not deductible as ordinary and necessary business_expenses f golf clubs customer relations expense holland america claimed a deduction of dollar_figure which it spent to purchase a set of golf clubs for rinus heemskerk a flower bulb salesman broker in the netherlands holland america - - contends the entire cost of the golf clubs is deductible as an ordinary and necessary business expenditure because it purchased the golf clubs as a sales incentive and for services rendered by mr heemskerk respondent argues the golf clubs are characterized more properly as a gift than as compensation thus pursuant to sec_274 the deduction should be limited to dollar_figure and the remaining cost of the golf clubs should be disallowed sec_274 provides that no deduction shall be allowed under sec_162 or sec_212 for any expense for gifts made directly or indirectly to any individual to the extent that the expense exceeds dollar_figure sec_274 and related regulations flatly disallow deductions for business_gifts greater than dollar_figure see 50_tc_823 affd 412_f2d_201 2d cir the requirements imposed by sec_274 are in addition to the requirements imposed by sec_162 holland america has the burden of proving initially that its expenditure was an ordinary_and_necessary_expense was proximately related to its trade_or_business and was not for a business gift subject_to the restrictions of sec_274 see sec_274 sanford v commissioner supra pincite whether the golf clubs were given to mr heemskerk as a gift or for services rendered must be determined from all the facts and circumstances see st john v commissioner tcmemo_1970_238 - - a voluntarily executed transfer of property by one to another without any consideration or compensation therefor is not necessarily a gift within the meaning of sec_274 see 363_us_278 536_f2d_876 9th cir if the transfer proceeds primarily from ‘the constraining force of any moral or legal duty ’ or from ‘the incentive of anticipated benefit’ of an economic nature it is not a gift commissioner v duberstein supra pincite citations omitted a gift in the statutory sense proceeds from a ‘detached and disinterested generosity’ ‘out of affection respect admiration charity or like impulses ’ commissioner v duberstein supra pincite citations omitted see also olk v united_states supra the intention of the payor controls whether the payment is characterized as a gift see commissioner v duberstein supra pincite 302_us_34 the question of whether a payment is a gift is a question of fact to be determined on the basis of the facts of each case see commissioner v duberstein supra pincite 368_f2d_668 9th cir in his direct testimony at trial mr dobbe was asked and so when you purchased these golf clubs was it in the form of compensation to encourage mr heemskerk to continue to do a good job mr dobbe responded i would say incentive to continue -- - to do a good job on cross-examination mr dobbe testified that he regularly paid mr heemskerk a commission for his efforts in purchasing bulbs for holland america when mr dobbe was asked whether the golf clubs were related to a particular purchase he responded they--i knew he loved the game of golf in whatever free time he had and it would be a tremendous treat to receive a set of clubs from the united_states and for his service and for his unbelievable importance to our business i felt it was an incredible incentive for what he up to that point meant for our business and what he hopefully was going to continue to mean for our business we conclude that holland america purchased the golf clubs for mr heemskerk as an incentive for future performance and in appreciation for his past services to the company thus holland america did not give the golf clubs to mr heemskerk out of a detached and disinterested generosity rather holland america anticipated receiving an economic benefit in the future see commissioner v duberstein supra pincite olk v united_states supra pincite accordingly we hold that the golf clubs were not a gift within the meaning of sec_274 we further hold that holland america has met its burden of establishing that the cost of the golf clubs was an ordinary and necessary business_expense deductible under sec_162 --- - til were mr and mrs dobbe entitled to exclude the amount of reimbursement for groceries from their income under sec_119 under certain conditions meals furnished for the convenience_of_the_employer are excludable from the gross_income of the employee see sec_119 and b the value of meals furnished to an employee by his employer is excluded from an employee’s gross_income if two elements are met the meals are furnished on the business_premises of the employer and the meals are furnished for the convenience_of_the_employer see sec_119 sec_1_119-1 income_tax regs meals must be provided in_kind see 434_us_77 51_tc_737 affd 441_f2d_1148 9th cir mr and mrs dobbe argue they are entitled to exclude the grocery reimbursement from their income under sec_119 respondent disagrees arguing that in order to be excludable under sec_119 meals must be provided in_kind and on the business_premises of the employer respondent disallowed the exclusion and we uphold respondent’s determination the grocery reimbursement is not excludable under sec_119 for two reasons first our holding that the leases did not include mr and mrs dobbe’s residence leads to the conclusion that the meals in guestion were furnished to mr and mrs dobbe in their personal_residence and not on holland - - america’s business_premises as required by sec_119 see sec_1_119-1 income_tax regs second mr and mrs dobbe received cash reimbursement for their grocery expenses not in- kind meals by its terms sec_119 covers meals furnished by the employer and not cash reimbursements see commissioner v kowalski supra tougher v commissioner supra harrison v commissioner tcmemo_1981_211 koven v commissioner tcmemo_1979_213 mcdowell v commissioner tcmemo_1974_72 petitioners concede on brief that mr and mrs dobbe purchased the groceries and were reimbursed by holland america but they contend that purchasing the groceries was a separate transaction petitioners argue that a corporation can act only through its agents and that mrs dobbe acting as an agent of holland america purchased the groceries prepared the meals and provided the meals to the officers of the corporation petitioners contend that this sort of separate transaction amounts to receiving in-kind meals and therefore qualifies for the exclusion under sec_119 cf boyd gaming corp v commissioner f 3d pincite employer’s eating facilities were located on the business_premises harrison v commissioner tcmemo_1981_211 we have found as a fact that the meals in question were served and consumed on the farm which was the business_premises of the employer hfl mcdowell v commissioner tcmemo_1974_72 there is no question that the meals_and_lodging were furnished on the business_premises of the employer-corporation the ranch - - in support of their argument petitioners cite mcdowell v commissioner supra in mcdowell the commissioner argued that the taxpayers were not entitled to exclude the cost of meals from their income because they were prepared by the taxpayers from food purchased at the grocery store in mcdowell we declined to consider the commissioner’s argument which was raised for the first time in the commissioner’s reply brief because there was no evidence in the record as to preparation of the meals and the rudimentary principles of equity and justice forbid our consideration of this argument id we did not address whether cash reimbursements for groceries provided under similar circumstances gualified under sec_119 as in-kind meals we allowed the exclusion noting there was no question that the meals were furnished on the business_premises of the employer- corporation and the meals were provided for the convenience of the employer-corporation our decision in mcdowell is distinguishable from this case petitioners also rely on 442_f2d_606 9th cir revg 52_tc_960 johnson v commissioner tcmemo_1985_175 and j grant farms inc v commissioner tcmemo_1985_174 the sole issue in each of these cases was whether the taxpayers were required to accept lodging furnished to them as a condition of their employment as required by sec_119 in each of these cases the parties - -- agreed the lodging was provided on the employer’s premises these cases provided little or no insight as to whether the grocery reimbursement should be excluded from mr and mrs dobbe’s income under sec_119 and thus do not inform our analysis in this case mr and mrs dobbe did not receive in-kind meals mr and mrs dobbe received cash reimbursement for all grocery expenses dating back to date although the corporate policy required holland america to pay for the officers meals it paid grocery reimbursement instead the groceries were consumed by anyone dining in the residence including mr and mrs dobbe’s children the dobbe family purchased and consumed the groceries as any other family might have done mr and mrs dobbe however took advantage of the tax laws to obtain nontaxable reimbursement from their corporation for the entire cost of their daily food consumption like the taxpayers in simpson v commissioner tcmemo_1997_ petitioners want the government to subsidize their daily food consumption mr and mrs dobbe are not entitled to such a benefit see sec_262 we hold that mr and mrs dobbe are not entitled to exclude the cash reimbursement for groceries from their income under sec_119 -- - iv did holland america’s payment of the expenses discussed above result in a constructive_dividend to mr and mrs dobbe respondent determined that holland america’s payment of the landscaping grocery reimbursement solarium addition and miscellaneous expenses resulted in economic gain benefit or income to mr and mrs dobbe as individuals which is taxable to them as a constructive_dividend petitioners contend the expenditures primarily benefited holland america’s business and not mr and mrs dobbe in the alternative they contend that if we hold that holland america’s payment of the expenses primarily benefited mr and mrs dobbe then those payments must be treated as loan repayments rather than constructive dividends we disagree and hold that holland america’s payment of the disputed expenses resulted in constructive dividends to mr and mrs dobbe dividends are includable in a taxpayer’s gross_income see sec_61 sec_316 defines a dividend as any distribution_of_property made by a corporation to its shareholders out of itss earnings_and_profits where the corporation confers an economic benefit on a shareholder without the expectation of repayment that benefit may be a constructive_dividend taxable to the shareholder spera v commissioner tcmemo_1998_225 see also sec_61 magnon v commissioner t c pincite american insulation corp v commissioner tcmemo_1985_436 - - the test for a constructive_dividend is twofold the expense must be nondeductible to the corporation and it must represent some economic gain benefit or income to the owner- taxpayer see 725_f2d_1183 9th cir the crucial test is whether ‘the distribution was primarily for shareholder benefit ’ spera v commissioner supra quoting 577_f2d_1206 5th cir hood v commissioner t c at slip op pincite w hether or not a corporate distribution is a dividend or something else such as a gift compensation_for services repayment of a loan interest on a loan or payment for property purchased presents a question of fact to be determined in each case ’ 461_f2d_865 5th cir quoting 241_f2d_508 5th cir affg t c memo see also 391_us_83 we already have determined that all of the expenses at issue with the exception of the golf clubs are nondeductible to holland america therefore the first element of the test is met as explained below the second element of the test whether mr and mrs dobbe received an economic benefit from the expenditures made by holland america is also satisfied -- - a the cost of the new solarium and the landscaping construction services performed by a corporation that improve property owned by its shareholder may constitute a constructive_dividend see spera v commissioner supra citing magnon v commissioner supra to make this determination we must look at all the facts and circumstances surrounding the expenditures including the nature of the improvements and evidence that the shareholder benefited from the corporate expenditures see spera v commissioner supra the landscaping improvements clearly improved mr and mrs dobbe’s property the new solarium also added value to the property although holland america claims it benefited from the use of the new solarium in the year it was constructed it has not shown that whatever short-term incidental benefit it received from its limited business use of the new solarium outweighed the primarily personal benefit resulting from the addition of the solarium to mr and mrs dobbe’s residence the new solarium is 7as a general_rule improvements made by a lessee holland america to a leasehold estate do not result in income to the lessor mr and mrs dobbe in the year of the improvement or upon termination of the lease see sec_109 305_us_267 37_tc_1134 spera v commissioner tcmemo_1998_225 weigel v commissioner tcmemo_1996_485 in this case however we have determined that the improvements on the land were made to property that was not leased to holland america ie the landscaping services and solarium construction were performed on land surrounding and including the dobbe residence which was not included in the lease the general_rule therefore is not applicable here -- - near the outdoor pool and is connected to the old solarium which was used solely for personal reasons mr and mrs dobbe have failed to prove that they did not receive an economic benefit from the construction of the new solarium or that itss primary use was for business purposes the cost of the new solarium and the landscaping must be included in mr and mrs dobbe’s income as a dividend see sec_61 b the grocery expense reimbursement the grocery expense reimbursement also represented economic gain to mr and mrs dobbe since mr and mrs dobbe are not entitled to exclude the reimbursement for groceries from their income under sec_119 they must include the entire reimbursement in their income as a dividend see sec_61 sec_316 c miscellaneous expenses holland america’s payment of the miscellaneous expenses attributable to mr and mrs dobbe’s residence also directly benefited mr and mrs dobbe utilities insurance and property taxes for a taxpayer’s personal_residence are inherently_personal expenses are not normally subsidized by a corporation and are usually drawn from a taxpayer’s personal funds payment of a shareholder’s personal expenses by a corporation provides an economic benefit to the shareholder and is taxable as a constructive_dividend to the extent of earnings_and_profits see -- -- spera v commissioner tcmemo_1998_225 holland america’s payment of the miscellaneous expenses resulted in a constructive_dividend to mr and mrs dobbe as determined by respondent see sec_61 sec_316 d the shareholder loan account mr and mrs dobbe argue that even if we hold that payment of the expenses in question benefited them financially the payments should be treated as corporate repayments of their shareholder loans petitioners rely on creske v commissioner tcmemo_1988_574 to support their position that prior loans from a shareholder to a corporation are sufficient consideration to avoid the imposition of a constructive_dividend we disagree in creske wausau tile inc wausau paid bonuses to its shareholders and employees in the form of promissory notes which were credited to note payable accounts the bonuses were properly declared as income in each year and federal and state income taxes were withheld in order to obtain industry discounts wausau expressly authorized and approved payment of the costs of building a new home for one of its officers and directors william j creske as a way of repaying the promissory notes payable to him thus wausau paid the expenses_incurred during and that related to the purchase of the lot of land and various subsequent construction costs of mr creske’s personal_residence over the course of years wausau issued -- - approximately checks for the construction of the home totaling dollar_figure only dollar_figure was applied to reduce mr creske’s note payable account respondent argued that the costs not deducted from mr creske’s note payable account constituted constructive dividends the issue in creske turned on whether the failure to apply the uncredited amounts to mr creske’s note payable account was intentional or whether it was attributable to a mistake by wausau’s bookkeeping department we found that mr creske intended to pay for all his construction costs as they were incurred and that mr creske had the financial means to pay the construction costs we held that payment of the expenses_incurred in the construction of mr creske’s personal_residence did not result in constructive dividends to mr creske rather the amounts incurred represented repayment of indebtedness and were supposed to be posted to his note payable account creske is distinguishable from this case mr and mrs dobbe have failed to prove that holland america intended to treat its payment of the expenses as repayments of mr and mrs dobbe’s shareholder loans holland america disguised the various expenses as advertising landscaping supplies groceries and small tools solarium deductions petitioners’ accountant testified that holland america regularly paid various personal expenses charged the expenses against the - al --- rent interest and principal the corporation owed them and deducted the expenses from the dobbes’ shareholder loan account if this had been done with the disputed expenses petitioners would have had a stronger argument the record before us supports our finding that holland america attempted to deduct the personal expenses of its shareholders by disguising them as business_expenses on its federal_income_tax return since petitioners did not classify holland america’s payments of mr and mrs dobbe’s personal expenses as loan repayments we will not do it for them under the circumstances involved here we have carefully considered all remaining arguments made by the parties for contrary holdings and to the extent not discussed find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
